
	

113 HR 5892 IH: Online Market Protection Act of 2014
U.S. House of Representatives
2015-01-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5892
		IN THE HOUSE OF REPRESENTATIVES
		
			January 2, 2015
			Mr. Stockman introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committees on Ways and Means and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To protect cryptocurrencies.
	
	
		1.Short title
			This Act may be cited as the Online Market Protection Act of 2014.
		2.Moratorium
			(a)Neither the Federal Government nor any State or political subdivision thereof shall impose any
			 statutory restrictions or regulations specifically identifying and
			 governing the creation, use, exploitation, possession or transfer of any
			 algorithmic protocols governing the operation of any virtual,
			 non-physical, algorithm or computer source code-based medium for exchange
			 (collectively, cryptocurrency as defined herein) for a period beginning June 1, 2015, and extending five years after the
			 enactment of this Act (such period, the moratorium period), except for statutes already enacted and effective prior to the date of enactment of this Act,
			 and further suspending the enactment and effectiveness of any and all
			 pending statutes and regulations until the end of the aforementioned
			 moratorium period, except as otherwise provided in this section.
			(b)During the moratorium period, the Federal Government and all State governments and political
			 subdivisions thereof shall not impose any further statutory restrictions
			 or regulations affecting Smart Contract platforms such as cryptographic
			 escrow services, multi-signature transactions, and oracles, so as to allow
			 for the growth and facilitation of these important facets of cryptological
			 technology.
			(c)Federal and State Agencies shall consider cryptocurrencies exempt commodities akin to gold and silver, rather than excluded commodities such as national fiat currencies. The Bitcoin cryptological protocol is not strictly a currency,
			 but is a broad multifaceted protocol which allows for myriad novel
			 applications.
			(d)Federal and State Agencies shall have no jurisdiction over Cryptocurrency Economy Transactions or
			 Bitcoin Economy Transactions. The financial regulations authorizing these
			 agencies are designed to protect users of financial instruments from
			 fraud, manipulation, and other types of misconduct that result in real
			 economic losses; not virtual losses solely within a cryptographic network.
			(e)Nothing in this Act shall prevent, impair or impede the operation of any government agency,
			 authority or instrumentality, whether of the Federal Government or of any
			 State or political subdivision thereof, to enforce currently existing
			 criminal, civil or taxation statutes and regulations.
			3.Definitions
			(a)Algorithm is defined as a procedure for solving a mathematical problem in a finite number of steps performed
			 by a computer.
			(b)Algorithmic chain is a series or chain of bits of data comprising a unique string of data which is the basis for the
			 cryptographic proof of a valid transfer or transaction of
			 cryptocurrencies. The algorithmic chain for a cryptocurrency is commonly
			 referred to as a blockchain.
			(c)The cryptographic proof for each transaction or transfer is based on one unique algorithmic chain, distinct from all
			 previously existing algorithms and neither replicable nor reusable yet
			 sharing with all other units at least one common source code element in
			 the algorithmic chain (or blockchain) in the transferor’s existing Bitcoin or bitcoins.
			(d)Protocol refers to procedures or guidelines governing the creation, development and operation of a
			 cryptocurrency.
			(e)Service is defined as the Internal Revenue Service.
			(f)The phrase using the Internet or other electronic, non-physical medium means by placement of material in a computer server-based file archive so that it is publicly
			 accessible on, through, or over the Internet, using hypertext transfer
			 protocol, file transfer protocol, or other similar protocols.
			(g)Cryptocurrency is a popular term encompassing code-based protocols supporting an electronic, non-physical media
			 for the exchange of value, and for the sake of both clarity and the
			 avoidance of confusion in the mind of the public, based on the prior use
			 of this term by the Internal Revenue Service in its initial guidance (see
			 Notice 2014–21, released March 26, 2014) this term is used herein.
			 However, it is believed cryptocurrency encompasses the same protocols as those covered by terms such as digital currency, virtual currency or electronic currency.
			(h)Agencies is defined as the regulatory bodies of the Federal Government and the State governments or
			 political subdivision thereof, including but not limited to the Commodity
			 and Futures Trading Committee (CFTC), the Securities and Exchange Commission (SEC), the Board of Governors of the Federal Reserve, the Financial Crimes Enforcement Network (FinCEN), and the New York State Department of Financial Services (NYSDFS).
			(i)Smart Contracts are cryptographically encoded agreements, often utilizing multi-signature technology, which allow
			 for automatic or multi-party execution and public recording of
			 transactions or property transfers when certain predetermined parameters
			 are met.
			(j)Multi-Signature Transactions are cryptographic contracts encoded in the blockchain, often involving third-party arbitrators or
			 oracles, which are finalized when a pre-set number of involved parties
			 sign off. In a three-party multi-signature transaction involving an
			 arbitrator, the transaction may be finalized only when two (2) out of the
			 three (3) parties—a buyer, a seller, and/or the arbitrator—sign off on
			 the transaction.
			(k)Cryptographic Escrow Services are services that allow for fund transfers subject to the authorization of an arbitrator or other
			 intermediary. These transactions can utilize multi-signature technology,
			 allowing for the possibility of arbitration without requiring any actual
			 transfer of funds through the intermediary.
			(l)Oracles are automated programs or algorithms acting as signatories to multi-signature transactions.
			 Utilizing databases and information amalgamators, an oracle automatically
			 executes its signature when predetermined threshold is met.
			(m)Cryptocurrency Economy Transactions or Bitcoin Economy Transactions are transactions involving financial instruments denominated in Bitcoin or another cryptocurrency
			 underlying a transaction which is also denominated in Bitcoin or another
			 cryptocurrency. A Bitcoin-denominated credit default swap that references
			 a Bitcoin-denominated loan would be a Bitcoin Economy Transaction.
			4.Declaration of moratorium
			(a)In generalIt is the public policy of the United States that no new statutes, regulations or advisory opinions
			 be passed, implemented, enforced or issued governing the creation, use,
			 possession or taxation of cryptocurrencies, the protocols governing each
			 and the data, codes, algorithms or other calculations comprising each,
			 until the expiration of the moratorium as provided in this Act.
			(b)Public interestIt is further the public policy of the United States that the development and use of any medium of
			 exchange which utilizes cryptographic proof of and for a transaction of
			 cryptocurrency without the need for or reliance upon third-party
			 intermediaries or verification will enhance the economic well-being of the
			 American people and result in significant economic growth. Given the
			 blockchain’s capacity to serve as a public ledger, software developers are
			 creating mechanisms for smart technologies that will eliminate the need for many forms of costly intermediation ranging from
			 third-party arbitration in legal disputes to key-exchanges in car and
			 hotel rentals. The capacity for publicly recorded multi-signature
			 transactions will allow for the seamless property transfers that are
			 certifiable, public and secure without the use of an intermediary. These
			 and other uses increase market efficiency and facilitate economic activity
			 and growth. Moreover, these advances promote the autonomy and liberty of
			 individuals and small businesses at the expense of needless bureaucracy.
			5.Declaration of neutral tax treatment
			(a)In generalIt is the public policy of the United States that the production, possession or use of
			 cryptocurrency, whether in trade, commerce or personal non-commercial
			 transfers, should not be disfavored or discouraged by the Federal tax code
			 or other Federal or State statute or regulation.
			(b)Tax treatmentIt is the public policy of the United States that the current guidance just promulgated and
			 released by the Service in its Notice 2014–21 is advisory, subject to
			 public comment and not in final form pending the expiration of the comment
			 period. As such, Congress believes that the current guidance is less than
			 optimal for the American people and economy, and directs the Service to
			 issue or revise interim regulations consistent with the following.
			(c)Treatment as currencyIt is the public policy of the United States that virtual currencies should be treated as currency
			 instead of property in order to foster an equitable tax treatment and
			 prevent a tax treatment that would discourage the use of any
			 cryptocurrency. Tax treatment of cryptocurrency as property does not
			 account for the substantial illiquidity and highly limited acceptance and
			 use of cryptocurrency, and substantially and unfairly discourages
			 taxpayers engaging in a trade or business from using cryptocurrency in
			 commerce. This circumstance is likely to discourage economic activity and
			 stifle innovation and growth. At present, a taxpayer accepting
			 cryptocurrency for goods or services will be taxed on the fair market
			 value of the cryptocurrency despite the fact that exchange rates (from
			 cryptocurrency to conventional currency) are both highly volatile and
			 published or available only on a small number of proto-exchanges in the
			 early stages of development, acceptance and awareness by cryptocurrency
			 users. As a result, current tax treatment will measure income on the basis
			 of an illiquid and likely inaccurate fair market value that exceeds the
			 taxpayer’s true fair market value and hence income, resulting in the risk
			 of a consistent overtaxation or overpayment that will act as a strong
			 deterrent to or penalty for accepting cryptocurrency in payment. Such tax
			 treatment is inconsistent with the tax treatment of secured notes for
			 payment in trade or commerce, which recognizes a discount from the face
			 value of the note due to the illiquid nature of the payment. (Note: See
			 IRS Pub. 525 at 4.)
			(d)Revenue in trade or business; taxation upon monetizing eventIt is the public policy of the United States that taxpayers accepting cryptocurrency in trade or
			 commerce should be deemed to realize actual income only when
			 cryptocurrency is monetized through conversion or exchange into dollars or
			 any official government currency, and that fair market value should be
			 calculated as net proceeds from the conversion. (Note: This treatment
			 seeks to achieve the most accurate and fair measure of actual income
			 received, as distinguished from theoretical income in the form of
			 cryptocurrency which, until its conversion to dollars, remains under
			 substantial risk of diminution from illiquidity or other conversion risks
			 or inefficiencies. This treatment is consistent with tax treatment of
			 statutory stock options where the taxable event is not the receipt or
			 exercise of the option, but the sale of the underlying stock for proceeds
			 in cash. The goal here is to have income taxed when the income is actual
			 instead of theoretical and subject to substantial if not total risk of
			 loss through liquidity problems, exchange problems or other barriers to
			 monetization.) Accordingly, as it is the further public policy of the
			 United States that income on cryptocurrency received in trade or business
			 should be defined as the net proceeds from conversion of the received
			 cryptocurrency into dollars, the Service is hereby directed to revise or
			 issue interim regulations consistent herewith.
			(e)Revenue from mining or creation of cryptocurrencyIt is the public policy of the United States that the Service’s guidance that taxpayers should have
			 the fair market value of the cryptocurrency they successfully mine or produce included in gross income is inequitable, overstates actual income by overstating fair
			 market value by not accounting for the liquidity risk or the risk that
			 substantial effort may yield no production, and strongly and unfairly
			 penalizes or discourages such income producing efforts and deters economic
			 growth, activity and innovation. Accordingly, as it is the further public
			 policy of the United States that mined produced cryptocurrency should be
			 taxed as income only when actual a transfer and conversion of proceeds
			 into dollars realize income, the Service is hereby directed to revise or
			 issue interim regulations consistent herewith.
			6.SeverabilityIf any provision of this title, or any amendment made by this title, or the application of that
			 provision to any person or circumstance, is held by a court of competent
			 jurisdiction to violate any provision of the Constitution of the United
			 States, then the other provisions of that title, and the application of
			 that provision to other persons and circumstances, shall not be affected.
		
